PER CURIAM
In this dissolution-of-marriage proceeding, after the decree was entered, husband moved for an order under ORS 18.160 setting aside the decree on the ground that it was obtained through his mistake, inadvertence, surprise and excusable neglect. The trial court set aside the decree as to child support provisions, but not as to the other provisions of the decree. The husband appeals, contending the trial court should have set aside the entire decree; the wife contends there was no basis for setting aside any portion of it. We agree with the wife.
Reversed and remanded with instructions to reinstate the decree of dissolution in its entirety. Costs to respondent.